Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 15, 2022

The Court of Appeals hereby passes the following order:

A22A0888. QUATTRO REALTY, INC. v. PACES FUNDING, LLC.

      Quattro Realty, Inc., filed suit against Paces Funding, LLC. Kelvin Gray filed
a motion to intervene in the case, and the trial court denied the motion to intervene.
On April 29, 2021, the trial court dismissed the suit. Gray filed a notice of appeal “on
behalf of Quattro Realty, Inc.” On October 8, 2021, the trial court dismissed the
notice of appeal. Gray filed another notice of appeal “on behalf of Quattro Realty,
Inc.” on November 9, 2021. Paces Funding has moved to dismiss the appeal.
      Pretermitting Gray’s standing to appeal, we agree with Paces Funding that his
notice of appeal is untimely. To be timely, a notice of appeal must be filed within 30
days of entry of the order sought to be appealed. See OCGA § 5-6-38 (a). The proper
and timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
on this Court. See Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995).
The notice of appeal here is untimely, as it was filed 32 days after entry of the order
Gray seeks to appeal. Consequently, this appeal is hereby DISMISSED for lack of
jurisdiction.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/15/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.